IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00139-CR

SHAVONDA WASHINGTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                              From the County Court
                               Navarro County, Texas
                             Trial Court No. C34396-CR


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal. The Clerk of the Court’s July 5,

2013 letter to appellant’s counsel states that appellant’s brief was due to be filed on or

before June 24, 2013 and that unless a brief or satisfactory response was received within

14 days, the Court would abate this cause to the trial court for a hearing to determine

why a brief has not been filed on appellant’s behalf and to assure that appellant is

receiving effective assistance of counsel.
       Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct any necessary hearings within 21 days of the date of this order in

accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed August 8, 2013
Do not publish




Washington v. State                                                                 Page 2